Citation Nr: 1309104	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  07-27 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to a claimed in-service ear disorder (claimed as secondary to service-connected bilateral hearing loss).

2.  Entitlement to an effective date earlier than January 17, 2006, for the award of service connection for depressive disorder and the assignment of a 30 percent disability rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to December 1955.

The service connection matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Subsequently, the Board remanded this matter for additional development in April 2010 and June 2012.  A review of the files reflects that there has been substantial compliance with the actions requested in those remands, including the development of an adequate VA examination in July 2012, and the case has returned to the Board for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

The earlier effective date matter comes before the Board from a June 2012 rating decision which implemented the Board's June 2012 grant of service connection for a depressive disorder and assigned a 30 percent rating effective January 17, 2006.

The issue of entitlement to an earlier effective date for service connection and a 30 percent rating for depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The Veteran's Virtual VA record has been reviewed in conjunction with the claims file.

The issue of whether clear and unmistakable error (CUE) is present in a prior final decision, such as the RO's June 1958 rating decision, which denied service connection for deafness, or its August 1962 decision, which denied the Veteran's claim to reopen, was referred to the RO in the Board's April 2010 and June 2012 remands.  As the case on remand was handled by the Appeals Management Center (AMC), this issue has not yet been adjudicated by the RO.  The Board notes that the December 2012 supplemental statement of the case noted that the issues had been referred to the RO for appropriate action.  The Veteran continues to insist on his CUE claim.  Therefore, as the Board does not have jurisdiction over this issue, the RO is reminded that it has been referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's vertigo is not attributable to his active duty military service, nor to a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for vertigo have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In an April 2006 letter, VA satisfied these criteria.  The RO advised the Veteran of the basic criteria for service connection, as well as secondary service connection, and explained VA's duties to assist him in obtaining evidence relevant to the claim.  The letter was issued prior to the initial adjudication of the claim.

In addition, the Court has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (West Supp. 2011).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, to the extent applicable, March 2006 correspondence advised the Veteran of these elements. 

The Board also concludes VA's duty to assist has been satisfied.  The RO has attempted to obtain service treatment records, but only limited records, including his service entrance and separation physicals, were obtained from the National Personnel Records Center (NPRC).  The NPRC indicated that these records were "fire related," meaning that they were most likely destroyed in a fire that occurred at the NPRC in St. Louis, Missouri, in July 1973.  The Board notes that when service records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Additional requests were made for alternate sources of service records; however, responses to those inquiries were all negative.

The record contains relevant private treatment records and VA treatment records.  The Veteran has not identified other existing relevant evidence that is not associated with the claims file.  In April 2010, VA contacted the SSA and requested the Veteran's SSA records.  In the return response, the SSA stated that they could not send the records because they had been destroyed.  Thus, further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).

When appropriate, the duty to assist includes providing the claimant with an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, VA provided the Veteran with VA examinations in October 2006 and July 2012.  A December 2011 VA examination addendum also addressed the Veteran's vertigo.  Taken together, these examination reports and the 2011 addendum reflect consideration of the Veteran's complaints and include appropriate examination findings, diagnoses, and opinions, including a rationale, consistent with the evidence of record.  The Board therefore concludes that the VA examinations are adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 38 C.F.R. § 4.2 (2011).

II.  Analysis

The Veteran specifically contends that the in-service acoustic trauma that led to his service-connected bilateral hearing loss and tinnitus also caused vertigo, a term he uses interchangeably with dizziness.  He alternatively contends that his current vertigo is related to service and that he incurred vertigo during active service.  He specifically contends that his reports in 2007 of having a phobia of heights driving over mountains in service in 1955 demonstrated that he had vertigo in service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for vertigo, to include as due to service-connected bilateral hearing loss and tinnitus.  

The Veteran's available service treatment records show no complaint, treatment, or diagnosis referable to dizziness or vertigo.  

The first evidence in the record relevant to dizziness are June 1969 hospitalization records which noted complaints of dizziness for two weeks with polyuria and loss of weight.  The diagnosis was diabetes mellitus with hyperglycemic episodes.  In a January 2000 private medical statement, C. Suarez Rosado, a clinical audiologist, noted complaints of "imbalance when walking to either side for five years [since 1995]."  

Service connection for bilateral hearing loss was granted in a March 2005 rating decision.

In November 2005, the Veteran was privately evaluated by a vestibular and balance disorders specialist for complaints of positional vertigo and imbalance "since years ago" which were exacerbated several months earlier.  Various tests were performed and the assessment was:

Oculomotor test results might be associated with central [nervous] disorder.
Balance impairment manifested by a sensory problem characterized by a vestibular dysfunction and inability to safely function under conditions in which visual or somatosensory cues are unavailable.
Also vertigo with position change correlates with vestibular dysfunction.

A December 2005 audiological evaluation noted complaints of episodic positional vertigo.  The result of videonystagmography evaluation was "mild intensity left beating positional nystagmus is a non-localizing abnormality involving either the central nervous system or the peripheral vestibular system."  

November 2006 VA treatment records reflect that the Veteran was prescribed medication for vertigo.  A September 2006 VA examination noted that videonystagmography evaluation was normal:  visual and positional tests were normal, and he had a normal response to bithermal caloric stimulation.  A November 2006 VA examination report opined that "[b]ased on electronystagmography (ENG) and caloric testing, this patient's vestibular system is normal."  The examiner noted that his bilateral hearing loss "could be attributed to his age" and concluded that "vertigo and tinnitus in this particular patient are not due to his hearing loss."

Service connection for tinnitus was granted in an April 2010 Board decision.

An April 2011 private hearing and balance center evaluated the Veteran for vertigo.  Results of 9 separate tests were described as normal or negative, and the audiologist concluded that "above results suggest a non localizing vestibular pathology."

In December 2011, a VA examiner provided a medical opinion, noting:

[p]atient complains of dizziness, no true vertigo type, for several years after release from active service Dec 5th, 1955.  Tympanic membranes and canals during the ear examination were completely normal.  VNG done Sep 27th, 2006 was reported as normal study of the peripheral and central vestibular system.  There is a complaint by patient that since he got dizzy during the VNG test, and I quote, "I think the fact that I got dizzy during the test was the result of some anomaly."  The fact is that this is a completely normal reaction during the VNG test.  It is my opinion that with a completely normal VNG results, patient's dizziness is not ear-related.

A July 2012 VA ear examination noted that the Veteran was diagnosed with peripheral vestibular disorder.  The medical history noted onset of vertigo in 1986 and that the Veteran denied having episodes of vertigo in service.  The examiner noted that an April 2011 ENG test revealed non localizing vertigo.  It was noted that the Veteran had positional vertigo which caused limitation of movement.  The claims folder was reviewed and the examiner found that it was less likely than not that the vertigo was incurred in or caused by the claimed in-service events.  The examiner explained that "[p]atient clearly stated upon history taking that the onset of vertigo started in 1986" and that "[i]n the history there is no precipitating episode that would cause vertigo, though patient had acoustic trauma, the natural onset should occur in a temporal relation within 1 year, not 41 years later."  The examiner also noted that there was no treatment between 1954 and 2005 to demonstrate an ongoing medical condition.

The Board notes that in the recent case of Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) the Court held that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  Id.  The Board finds that the 2012 VA opinion provider gave his judgment on the requested medical questions as well as the essential rationales for his opinions.  He explained that the delay in development of vertigo until many years after the acoustic trauma in service supported his negative finding.  He specifically noted that the Veteran's diagnosis of non localizing vertigo and that the claims folders had been reviewed in reaching his conclusions.  

The Court also has held that the value of a medical provider's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The September 2006 VA medical opinion which stated that the Veteran's vertigo was not due to service connection hearing loss is highly probative as it is based on negative VNG testing results which were nearly identical to results noted in April 2011 VNG evaluation.  Further, the 2011 VA opinion provider was also clear that the Veteran's vertigo was not ear-related based on normal VNG evaluation, despite the Veteran's contentions.

The highly probative and persuasive evidence, namely the VA medical opinions demonstrates that, although the Veteran has reported that he has had vertigo since service, it is not related to active service, to include as due to a service-connected disability.  

The Veteran has contended in multiple lay statements that his vertigo is related to active service.  In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms, like dizziness, that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that '[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board').

The Veteran is not competent to diagnose his "dizziness" as vertigo.  The medical conclusions of the 2011 VA opinion provider support this statement, as the opinion provider noted that the Veteran's complaints of dizziness were not "true vertigo type."  Further, the evidence shows that a diagnosis of vertigo requires medical testing and expertise to diagnose and evaluate.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The opinions of record were rendered by VA examiners who have the training and expertise to render such opinions.  Thus, the opinions by the VA examiners are entitled to significantly greater weight than the Veteran's lay opinions.

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence shows that, in very recent (January 2013) statements, following his review of the most recent SSOC which addressed the negative 2012 VA opinion, the Veteran has asserted that his symptoms of vertigo began in service.  He refers to a September 2007 written statement wherein he contended that he had a "phobia to the altitude" in service when traveling through mountain ranges and that he reported an imbalance due to his eyeglasses in September 2007.  

His January 2013 report of the onset date of vertigo (1955) is contrary to his statement during the 2012 VA examination (and explicitly noted by the 2012 examiner) that his vertigo began in 1986.  Both these statements are not in agreement with the statement he made to his private health care provider in January 2000 that he had an imbalance while walking for 5 years (i.e., his imbalance began in 1995).

The Board finds that the many inconsistencies in the Veteran's lay statements with respect to the origin of his vertigo symptoms weigh against his credibility.  The Board has, therefore, accorded more probative weight to the objective evidence of record in this case.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other earlier lay statements that he had not received any wounds in service).

The post-service medical evidence does not reflect complaints or treatment related to vertigo for many decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1955) and initial reported symptoms related to vertigo in 2000 (a 40-plus year gap) when he reported only a history of vertigo for 5 years (or since 1995).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

Histories reported by the Veteran for treatment purposes, like the statements he made to his private provider in 2000, are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran did not claim that symptoms of vertigo began in (or soon after) service until he filed his current VA disability compensation claim.  Nor did the Veteran claim that symptoms of his vertigo were related to a service-connected disability until he filed his current claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection in this instance. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for vertigo is denied.


REMAND

In June 2012 the RO issued a decision in which it implemented the Board's June 2012 grant of service connection for a depressive disorder and assigned a 30 percent rating effective January 17, 2006.  In July 2012, the Veteran "invite[d] V.A. to reconsider the 'effective date'" and proceeded to outline the evidence that showed a compensable level of disability due to psychiatric problems as early as 1992.  The Board construes the Veteran's July 2012 written statement as a Notice of Disagreement with the RO's June 2012 decision, specifically requesting an earlier effective date.  

After a Notice of Disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the Notice of Disagreement.  38 C.F.R. §§ 19.26, 19.29.  Here, the RO has not yet issued the requisite Statement of the Case.  Technically, when there has been an initial RO adjudication of a claim and a Notice of Disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.

Accordingly, this matter is REMANDED for the following action:

The RO/AMC should furnish the Veteran with a statement of the case pertaining to the issue of entitlement to an effective date earlier than January 17, 2006, for the award of service connection for depressive disorder and the assignment of a 30 percent rating.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


